Citation Nr: 1704697	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from October 11, 2007 through December 8, 2013?


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In June 2010 and October 2011, the Board remanded this issue for further development.  

In June 2016, the RO issued a statement of the case addressing the ratings assigned for arthritis of the right and left knees.  The Veteran did not submit a timely substantive appeal and those issues are not for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  For the period from October 11, 2007 through June 28, 2010, the Veteran's posttraumatic stress disorder was not manifested by total occupational and social impairment.  

2.  Resolving reasonable doubt in the Veteran's favor effective June 29, 2010, his posttraumatic stress disorder was manifested by total occupational and social impairment. 

3.  Effective June 29, 2010, the Veteran is receiving the maximum schedular rating (100 percent) for PTSD.  


CONCLUSIONS OF LAW

1.  For the period from October 11, 2007 through June 28, 2010, the criteria for an initial rating greater than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  For the period beginning June 29, 2010, the criteria for a 100 percent rating for posttraumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In February 2008, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating effective October 11, 2007.  The Veteran disagreed with the decision and perfected this appeal.  In July 2011, the RO increased the rating for PTSD to 50 percent effective October 11, 2007.  In June 2016, the RO assigned a 70 percent rating for PTSD from October 11, 2007, and a 100 percent schedular rating from December 9, 2013.  

As set forth, the Veteran was assigned a 100 percent rating for PTSD from December 9, 2013.  This is the maximum schedular rating available under the General Rating Formula for Mental Disorders and thus, the issue is resolved as of that date.  The remaining issue is whether a rating greater than 70 percent is warranted for the period from October 11, 2007 through December 8, 2013 and the Board has styled the issue to reflect this.  

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, an evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In a November 2007 statement, the Veteran reported that after returning home from Iraq, he experienced chronic sleep problems, night sweats, and unpleasant dreams and daytime thoughts that periodically caused him to lose his concentration and feel extremely overwhelmed at work.  He further stated that he was suspicious of everyone and was easily agitated.  

On VA examination in November 2007, the Veteran mentioned that his relationship with family members was outstanding.  Regarding extracurricular activities, he reported hunting and fishing.  He reported 19 months of combat service.  Objectively, he was clean and casually dressed.  Psychomotor activity was tense.  Speech was spontaneous, clear, coherent but pressured.  The attitude toward the examiner was cooperative, friendly, and attentive, and affect was appropriate.  Mood was anxious and labile.  Attention was intact although the appellant reported an increased loss in the ability to attend to tasks post military.  He was oriented to person, time and place and thought process and content were unremarkable, although he found it difficult to tolerate people who did not follow rules or who did stupid things.  He did not have delusions.  He understood the outcome of behavior and that he has a problem.  He reported sleep disturbance as characterized by "chronic deprivation."  He had difficulty falling asleep at times and was used to getting only four consecutive hours of sleep.  He never felt rested and had 2-4 nightmares a month related to combat experiences.  He did not have hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  He reported daily panic attacks wherein he felt confused and explosive, but he was able to regain control and continue working.  He did not have homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  He mentioned that he is easily irritated and enraged.  He was able to maintain hygiene and there was no problem with the activities of daily living.  Memory was normal although the Veteran said he must write things down or he cannot remember.  The Veteran was currently employed, but described low frustration tolerance for others and difficulty dealing with customers.  He described himself as a different person post military and complained of being "rewired."  The diagnosis was posttraumatic stress disorder.  A global assessment of functioning score of 60 was assigned.  

An August 2008 VA record notes the Veteran had no delusions or hallucinations and he denied suicidal ideation.  His appearance was neat, and his manner was friendly and cooperative.  The claimant's judgment was good, his speech was appropriate, and his memory was normal.  His affect was anxious, agitated and angry, and motor activity was agitated, restless and easily startled.  The claimant reported sleep disturbances, nightmares, sweats, major emotional numbing, and having a hard time falling back asleep after awakening.  Post-military, he reported a very difficult time functioning socially or interpersonally.  The social worker stated the appellant had a severe case of depression and anger from serving in Iraq and his symptoms (intrusive thoughts, sleep maintenance problems, difficulties concentrating, irritability, near-continuous panic and social isolation) were consistent with a PTSD diagnosis.  He was also experiencing some family issues.  The global assessment of functioning score was 48.  A September 2008 record indicates that fluoxetine was helping him to control his anxiety and he wanted to increase the dose.  He also reported that individual and group therapy was highly helpful.

In a March 2009 attachment to his Form 9, the Veteran argued that his symptoms include a flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He further stated that he had gone to great lengths to under report the severity of his posttraumatic stress disorder, and he had no desire to be listed as 100 percent disabled due to PTSD.  

A July 2009 VA record indicates that the Veteran was no longer interested in further mental health outpatient appointments at the medical center and preferred to go to the Vet Center instead.  In September 2009, the Veteran submitted a letter to the VA medical center wherein he noted numerous inaccuracies in his medical record.  He also described feeling very stressed and he did not wish to be contacted again by the PTSD clinic staff.  

A June 2010 statement from a social worker at the Vet Center indicated the Veteran had been in treatment (individual and group therapy) since October 2007.  The Veteran had diminished interest and participation in activities and was detached and estranged with a sense of a foreshortened future.  His range of affect was restricted and he felt alienated from most people.  He had difficulty falling and staying asleep, irritability and unprovoked outbursts of anger, difficulty concentrating and hypervigilance.  It was opined that his condition had deteriorated over the past several months.  He was isolated and had continuous symptoms including nightmares, flashbacks, daily panic attacks, intrusive thoughts and an exaggerated startle response.  There were no delusions or hallucinations.  The social worker stated that since the appellant had returned from Iraq he had been experiencing great difficulty in all major life areas.  A global assessment of functioning score of 50 was assigned.  

At a November 2010 VA examination the Veteran reported having been treated with psychopharmacology at the VA medical center from August 2008 to June 2010, but was no longer taking medication.  He reported that he became so stressed by his PTSD symptoms in the summer of 2008 that he took a three-month leave of absence from his job.  From January to February 2010, he reported missing a considerable amount of work due to the stress of dealing with his boss, co-workers and customers.  The claimant stated that he had extreme anger reactions to minor problems.  His posttraumatic stress disorder symptoms reportedly almost led to a divorce, and he and his spouse struggled to get along.  He described generally keeping to himself, playing with his kids and watching TV.  His stated that work functioning, family relationship functioning, and social functioning had all worsened since his last examination.  The appellant stated that if he could he would never leave his home.

On examination the Veteran was clean and appropriately dressed.  Psychomotor activity was combative, restless, and tense.  The appellant's speech was rapid, loud, coherent and pressured; and he was judged to be hostile, irritable and guarded towards the examiner.  The claimant's mood was anxious, agitated and depressed; his attention was intact, and he was oriented times three.  Thought processes were rambling and evasive and the claimant was preoccupied.  There were no delusions.  The Veteran understood the outcome of behavior and understood he has a problem.  He reported having sleep impairment and being tired most of the time, making it hard to concentrate at work.  He did not have inappropriate or obsessive/ritualistic behaviors, but reported having several panic attacks a week.  He did not have suicidal thoughts, however, the Veteran expressed "wanting to kill" individuals with whom he had become angry with.  The appellant, however, denied having a plan to follow through, and he specifically denied any homicidal ideation or violence towards family members.  Impulse control was fair.  He did not have problems with the activities of daily living.  The appellant's memory was judged to be normal.  The Veteran was noted to be working part time over the prior two years, and he stated that he had missed two weeks over the prior year due to stress.  The diagnosis was posttraumatic stress disorder, and a global assessment of functioning score of 50 was assigned.  The examiner stated that the claimant's posttraumatic stress disorder signs and symptoms were not productive of total occupational and social impairment but did result in deficiencies in judgment, thinking, family relations, work, and mood.  

In March 2012, the Veteran underwent an examination in connection with a claim for Social Security benefits.  He reported insomnia, irritability, explosive behavior and anger.  On mental status examination, he was very irritable and anxious.  He was not delusional or having auditory hallucinations.  His mood and affect were anxious.  He was not suicidal, and he was alert and oriented to person, time and place.  Memory and attention were fair and judgment and insight were limited.  The diagnosis was PTSD.  Global Assessment of Functioning scale score was 40.  The physician noted that the Veteran's history was compatible with severe PTSD and his general functioning had markedly decreased for more than a year.  The examiner opined that the Veteran was not receiving appropriate medications and long-term prognosis without proper treatment was poor.  

In a May 2012 statement, a Vet Center social worker indicated that he was the Veteran's therapist and that he was able to say that his PTSD impacted his life in numerous ways.  For example, the Veteran had recurrent intrusive distressing recollections of his military traumatic events.  He experienced recurrent combat related nightmares at least three times a week, as well as panic attacks.  He spent all of his free time at home and had markedly diminished interest in participating in significant activities such as birthdays or holidays.  The social worker opined that the Veteran's posttraumatic stress disorder profoundly affected his vocational responsibilities.  He was chronically suspicious and in a state of near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively when he is exposed to any degree of vocational or social stressors.  The appellant constantly felt depressed about how angry he was.  He also suffered from significant concentration difficulties, and short term memory deficits while working.  The social worker was concerned that the Veteran might pose a danger of hurting others.  He further stated that he believed the Veteran was profoundly impaired as a result of his posttraumatic stress disorder.  A global assessment of functioning score of 37 was assigned.  

In a February 2013 statement, the Vet Center social worker stated that he still believed the Veteran to be profoundly impaired.  He also believed that the severity of his symptoms made it impossible for him to engage in any more intensive individual treatment at the present time.  He assigned a Global Assessment of Functioning scale score of 39.  

A March 2013 statement from the Office of Personnel Management shows that the Veteran was found to be disabled from his position due to disc degeneration with radiculopathy, metatarsalgia, and PTSD (combat related) only.  

An April 2013 statement from the Social Security Administration shows that the Veteran's disability benefits were being paid based on disorders of the back and a secondary diagnosis of disorders of muscle ligament and fascia.  

Information from the Veteran's employer, received in November 2013, indicates an ending date of employment in March 2013 with disability retirement at that time.  Information received in January 2014 shows an ending date of employment in February 2012.  

The Veteran most recently underwent a VA PTSD examination on December 9, 2013.  At that time, the Veteran's PTSD was described as severe and manifested by total occupational and social impairment.  As indicated, he was awarded a total schedular rating as of this date.

In considering whether a 100 percent rating is warranted prior to December 8, 2013, in a March 30, 2009 letter, the Veteran specifically stated that he had no desire to be listed as 100 percent disabled due to his posttraumatic stress disorder.  Without addressing whether this constituted a withdrawal of any claim of entitlement to a higher evaluation between October 11, 2007 and March 30, 2009, the Board finds that the preponderance of the evidence is against entitlement to a higher rating prior to June 28, 2010.  During this term at no time was the Veteran's posttraumatic stress disorder shown to be manifested by a gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran denied hallucinations, his speech was appropriate, and he was not in danger of hurting himself or others.  While the appellant needed to write things down, his memory was otherwise normal.  The appellant was noted to be "neat" at examinations, and he was not disoriented.  The Veteran was working during this term.  Hence, while the evidence clearly warranted the assigned 70 percent rating, the preponderance of the evidence did not show that posttraumatic stress disorder was manifested by total occupational impairment.  

On June 29, 2010, however, a VA Vet Center counselor noted that the appellant was suffering from continuous symptoms including nightmares, flashbacks, daily panic attacks, intrusive thoughts and an exaggerated startle response.  The social worker opined that the Veteran was suffering from great difficulty in all major life areas.  At a November 2010 VA examination the Veteran reported missing a "considerable" amount of work due to stress, and suffering from PTSD symptoms which almost led to a divorce.  Mental status examination at that time revealed a rambling and evasive thought processes, a sleep impairment, difficulty concentrating, panic attacks several times a week, and a desire to kill those with whom he had become angry with, albeit without having an active plan.  In March 2012, the appellant's general functioning was noted to have markedly decreased for more than a year, and his prognosis was judged to be poor without proper treatment.  Finally, in a May 2012 statement a VA social worker found the Veteran to be profoundly impaired due to posttraumatic stress disorder, and there was a chance that he might pose a danger to others.

While the evidence shows that the Veteran was working part time at times during the term beginning June 29, 2010, while global assessment of functioning scores of 50 were assigned, and while a November 2010 examiner did not find total occupational impairment, the record taken as a whole showed greater impairment than that reflected by the assigned 70 percent rating.  Given that 38 C.F.R. § 4.7 provides that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, the Board, after resolving reasonable doubt in the Veteran's favor finds that this combat Veteran's posttraumatic stress disorder warranted a 100 percent schedular evaluation  effective June 29, 2010.

In December 2013, the RO granted entitlement to a total disability rating based on individual unemployability from March 19, 2013.  The Veteran did not appeal the effective date assigned and the Board finds no basis for further considering entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

For the period from October 11, 2007 through June 28, 2010, an initial rating greater than 70 percent for posttraumatic stress disorder is denied.  

For the period beginning June 29, 2010, an initial 100 percent rating for posttraumatic stress disorder is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


